J-S17036-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA,                    IN THE SUPERIOR COURT OF
                                                       PENNSYLVANIA
                         Appellee

                    v.

JAMAL TOMPSON,

                         Appellant                    No. 957 EDA 2017


    Appeal from the Judgment of Sentence entered February 17, 2017,
                  in the Municipal Court of Philadelphia,
          Criminal Division, at No(s): MC-51-CR-0027207-2013


BEFORE: BENDER, P.J.E., LAZARUS, J. and KUNSELMAN, J.

JUDGMENT ORDER BY KUNSELMAN, J.:                     FILED MARCH 29, 2018

      Jamal Tompson appeals from the Municipal Court of Philadelphia’s

judgment of sentence for various probation violations.          Tompson has

mistakenly filed his appeal with this Court.   The Rules of Criminal Procedure

for the Philadelphia Municipal Court provide that if a defendant wishes to

challenge an order of the Municipal Court, he shall file either a petition for

writ of certiorari or a notice of appeal. Pa.R.Crim.P. 1006, 1008.   “A trial de

novo gives the defendant a new trial without reference to the Municipal

Court record; a petition for writ of certiorari asks the Common Pleas Court to

review the record made in the Municipal Court.” Commonwealth v.

Beaufort, 112 A.3d 1267, 1269 (Pa. Super. 2015) (citation omitted).
J-S17036-18



Because Tompson is challenging the sentence only, we assume he is

requesting a writ of certiorari.1

       “[I]t is quite clear that the Philadelphia Court of Common Pleas enjoys

appellate jurisdiction” over this appeal from the Philadelphia Municipal Court.

Commonwealth v. Anthony, 613 A.2d 581, 586 (Pa. Super. 1992).

       Pursuant to Pennsylvania Rule of Appellate Procedure 751, this case is

transferred to the Court of Common Pleas of Philadelphia County. The trial

court shall treat this appeal “as if originally filed in transferee court on the

date first filed” – in this case, March 16, 2017. Pa.R.A.P. 751.

       The Anders brief filed by Tompson’s attorney is premature; as such it

is denied.

       Appeal transferred to Philadelphia Court of Common Pleas for

proceedings consistent with this Judgment Order.       Motion to withdraw as

counsel denied.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 3/29/18

____________________________________________


1If Tompson is seeking a trial de novo, he shall immediately notify the trial
court.



                                           -2-